Citation Nr: 0732377	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

The veteran's service medical records do not show a chronic 
right knee disorder, and the veteran's current right knee 
disorder, diagnosed as osteoarthritis, began many years after 
service and is not related thereto.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's April 2002, 
October 2002, and April 2003 letters advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Furthermore, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
available service medical records, VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Board 
does not find that a medical opinion is necessary for the 
proper adjudication of the veteran's claim as the veteran's 
service medical records and post service medical records are 
silent as to any complaints of or treatment for a right knee 
disorder until 1972, over fifteen years after the veteran's 
discharge from the service.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the veteran alleges that he injured his right 
knee while on maneuvers in Japan during 1955.

A review of the veteran's service medical records is 
essentially silent as to any complaints regarding his right 
knee.  The veteran's pre-induction examination, performed in 
September 1952, noted a diagnosis of hypertrophy of the right 
knee, mild.  His induction examination, performed in March 
1954, was silent as to any right knee condition.  A review of 
the veteran's service medical records, including several 
entries dated in 1955, were silent as to any complaints or 
diagnosis of a right knee condition.  The report of his 
separation examination, performed in March 1956, was silent 
as to any complaints or findings of a right knee disorder.

A post service application for benefits, filed by the veteran 
in May 1956, sought service connection for right knee and eye 
disorders.  No reference to a chronic right knee condition 
was made.  

The first post service complaint of a right knee condition 
was not shown until 1972.  A private treatment report, dated 
in February 1972, noted that the veteran was involved in a 
head on automobile accident in that same month injuring his 
left shoulder, neck and right knee.  X-ray examination of the 
right knee, performed at that time, revealed osteoarthritic 
changes in the medial aspect of the knee joint.  A treatment 
report, dated in May 1972, noted that the arthritic changes 
in the veteran's right knee were consistent with the symptoms 
of pain, stiffness and tenderness he is having, and that this 
could be a factor that the veteran will have to contend with 
as repeated flare ups will occur from time to time.

VA treatment reports, beginning in 2000, revealed treatment 
for osteoarthritis of the right knee.  A VA treatment report, 
dated in August 2001, noted the veteran's complaints of right 
knee pain.  The report noted the veteran's history of a right 
knee fracture many years earlier with intermittent problems 
ever since.  The report concluded with a diagnosis of flare 
up of chronic osteoarthritis, status post bump on the knee.  
A treatment report, dated in October 2001, noted the 
veteran's history of injuring his right knee while in the 
Army, and bumping his right knee aggravating this condition a 
year earlier.  Physical examination of the right knee 
revealed it to be swollen and containing fluid.  The report 
concluded with an impression of acute osteoarthritis of the 
right knee.  

A lay statement from the veteran's brother, dated in May 
2003, noted that he recalled the veteran having trouble with 
his right knee, requiring use an Ace bandage, in the latter 
part of 1957.

Based upon a review of the record, the Board concludes that 
service connection is not warranted for a right knee 
disorder.  As noted above, the veteran's service medical 
records do not reflect inservice incurrence or aggravation of 
a chronic right knee disorder.  Despite the veteran's claim 
of injuring his right knee in 1955, multiple service medical 
records, from January 1955 to the date of his discharge in 
March 1956, are silent as to any complaints of a right knee 
condition.  His separation examination, performed in March 
1956, was also silent as to any complaints or diagnosis of a 
right knee condition.  Following his discharge from the 
service, the first post service complaint of a right knee 
disability was not until 1972, sixteen years after his 
discharge from the service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, the post-service medical evidence does not show 
evidence of a current right knee disorder related to the 
veteran's active duty service.  See Hickson, 12 Vet. App. at 
253.  Thus, a preponderance of the evidence on file is 
against the veteran's claim for service connection for a 
right knee disorder.  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged that his right knee problems originated 
during his period of service.  However, the veteran's 
statements, and those of his brother, as a lay person, are 
not competent evidence to assert that a relationship exists 
between his period of service and his current right knee 
condition. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the absence of competent medical evidence that the 
veteran's current right knee disorder is related to his 
military service, the preponderance of the evidence is 
against the veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


